Appeal by the Special Disability Fund under subdivision 8 of section 15 of the Workmen’s Compensation Law from an award made this claimant by the Workmen’s Compensation Board and from its decision charging the fund for liability for the payment of compensation after 104 weeks of disability. Claimant was employed as a sales clerk. Employer was his mother-in-law. He fell through a trap door and sustained accidental injuries. Appellant contends that neither employer nor the claimant knew that the latter had pre-existing disabling Paget’s disease. There was evidence that claimant’s wife and her brother, the son of the employer, knew of the existence of the disease, and that the employer knew something was troubling claimant with his bones. The decision appealed from followed a review of the facts and evidence. The board found this to be a proper claim under the provisions of subdivision 8 of section 15 of the Workmen’s Compensation Law and the Special Disability Fund liable for disability beyond 104 weeks. The board also found that medical proof adduced a 40% earning capacity indicated after October 5, 1950. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.